NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of Applicant’s Response filed January 31, 2022 and the Examiner’s Amendment provided below, claims 1-2 and 4-21 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Philip Hof on February 10, 2022.
The Claims of the application have been amended as follows: 
(Currently Amended) A tank support assembly for a vehicle, the tank support assembly comprising: 
a vehicle structure; 
a storage tank assembly; 
tank magnets, affixed to the storage tank assembly; 
structure magnets, affixed to the vehicle structure; 
one or more dampers, affixed to the storage tank assembly; and 
a mechanical element having a first end and a second end,
wherein:
the mechanical element extends 
the first end of the mechanical element is affixed to the storage tank assembly, 
the second end of the mechanical element physically contacts the one or more dampers to mechanically couple the vehicle structure to the storage tank assembly, 

the tank magnets interact with the structure magnets to passively provide repulsive magnetic forces that constrain movement of the storage tank assembly relative to the vehicle structure without the tank magnets contacting the structure magnets, 
the mechanical element tethers the storage tank assembly to the vehicle structure, and 
the one or more dampers enable limited movement of the mechanical element relative to at least one of the storage tank assembly or the vehicle structure.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or render obvious each and every element of independent claims 1, 6, and 11.
Regarding independent claim 1, the prior art of record does not disclose or render obvious each and every element, for example, “tank magnets, affixed to the storage tank assembly; structure magnets, affixed to the vehicle structure; one or more dampers, affixed to the storage tank assembly; and a mechanical element having a first end and a second end, wherein the mechanical element extends from the storage tank assembly to the vehicle structure, the first end of the mechanical element is affixed to the storage tank assembly, the second end of the mechanical element physically contacts the one or more dampers to mechanically couple the 
Independent claim 6 was previously allowed (see Office Actions dated 02/23/2021 and 12/09/2021).
Regarding independent claim 11, applicant’s arguments filed January 31, 2022 are found persuasive. Neither Clemen nor Klaus explicitly teaches strip magnets, and modifying the teachings of the Clemen and Klaus combination to arrive at the claimed strip magnets requires more than a mere substitution of equivalent components. As applicant’s arguments put forth, “The permanent magnets would not restrain both translational and rotational movement of the storage tank assembly relative to the vehicle structure. For example, as described in paragraph 65 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARISA V CONLON/Examiner, Art Unit 3643               

/Nicholas McFall/Primary Examiner, Art Unit 3644